MEMORANDUM **
Rick Rushing appeals the 57-month sentence imposed on remand from this court following his jury conviction for violating the Clean Air Act and Clean Water Act, and obstructing proceedings before Department and Agencies in violation of 42 U.S.C. §§ 7412(f)(4), (h) and 7413(c)(1), 33 U.S.C. §§ 1311(a) and 1319(c)(2)(A), and 18 U.S.C. § 1505. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.